El Juez Asociado Seño®, Snyder
emitió la opinión del tribunal.
Luis Alberto Mestres era dueño de una finca sobre la cual Ramón Díaz Román tenía constituida una hipoteca.. Este último radicó un procedimiento sumario en ejecución de la referida hipoteca, obtuvo sentencia en el mismo, se le adjudicó la propiedad en la subasta, y entró en posesión de la misma el 14 de octubre de 1933.
Poco tiempo después Mestres radicó una acción contra Díaz Román sobre nulidad de los procedimientos antes men-cionados, recayendo sentencia de la corte de distrito favorable al demandado el 2 de junio de 1934. En apelación esta Corte revocó la referida sentencia el 14 de julio de 1936 (50 D.P.R. 370), devolviendo el caso a la corte de distrito para ulteriores procedimientos. El 22 de septiembre de 1936, de conformidad con el niandato de esta corte, la corte de dis-trito dictó una nueva sentencia declarando nulo el procedi-miento ejecutivo sumario mencionado; en la misma senten-cia la corte inferior se negó a concederle honorarios de abo-gado a Díaz Román, y otorgó a Mestres la mitad de las cos-tas más $100 como honorarios de abogado. Resolviendo que *122las únicas cuestiones qúe podían entonces levantarse eran las de costas y honorarios de abogado, esta corte desestimó por frívola el 29 de enero de 1937, la apelación interpuesta por Díaz Eomán contra esta segunda. sentencia (50 D.P.R. 977).
Mientras tanto, sin embargo, ocurrieron otros incidentes. Al tomar Díaz Eomán posesión de la finca, no se habían pa-gado las contribuciones sobre la misma correspondientes a los años de 1927 al 1933. Díaz Eomán no pagó las referidas-contribuciones sobre la propiedad para el año 1933-34 o para los años anteriores, que aún se debían. Por tanto, el 16 de octubre de 1935 la propiedad en cuestión fue vendida por la cantidad de $746.49 a Eamón Eeboyra por contribu-ciones vencidas. Mestres fue notificado dé la referida venta, el 14 de febrero de 1936.
El presente caso fue iniciado el 21 de mayo de 1940 por Mestres contra Díaz Eomán y Eeboyra, alegando que se ha-bían combinado para despojarle de la finca en cuestión; y solicitando se le devolviese la misma bajo ciertas condicio-nes. Después de un juicio en los méritos, la corte de dis-trito dictó sentencia a favor del demandante, de la cual han apelado los demandados.
El demandante ofreció prueba oral durante el juicio ten-dente a demostrar que Eeboyra, a quien siempre se había conocido como un simple obrero, era sobrino de Díaz Eo-mán; que, aun después que Eeboyra aparentemente se había convertido en propietario en la forma aquí descrita, había trabajado desde 1939 hasta 1941 como capataz con un sueldo de $18 mensuales; que Eeboyra, de igual modo que en el presente caso, había adquirido otras propiedades en ventas por contribuciones adeudadas, con dinero suministrado por Díaz Eomán; y que este último en diferentes ocasiones y de distinto modo, se había conducido como dueño de la finca desde que originalmente entró en posesión de la misma hasta, el presente.
*123Aunque algunas de las declaraciones antes mencionadas' fueron contradichas por los demandados, la corte de distrito les dió entero crédito. Además, el testimonio incontrovertido-fué al efecto de que cuando la finca fué vendida en 1935 para responder de contribuciones adeudadas, Díaz Roman tenía $43,000 en depósito en los bancos y poseía propiedades va-loradas en $66,000.
Es significativo el hecho de que la venta en pública su-basta por contribuciones adeudadas se efectuó después que la corte de distrito en 1934 había resuelto el pleito de nuli-dad a favor del demandado Díaz Román, pero mientras la apelación del mismo, que fué finalmente resuelta en 1936 en favor del demandante Mestres, estaba aun pendiente. Si las alegaciones y la prueba del demandante, a las que ía corte de distrito tenía derecho a dar crédito, eran ciertas, la omi-sión de Díaz Román de pagar las contribuciones sobre la propiedad y la compra por él de la finca en la venta en pú-blica subasta por contribuciones adeudadas, utilizando a su sobrino el obrero Reboyra como un maniquí en esta última transacción, evidentemente constituían una vía de escape a ser utilizada por Díaz Román en caso de una decisión ad-versa, como en realidad ocurrió, en el pleito instituido por' Mestres para la nulidad del procedimiento ejecutivo.
La sincronización de las actuaciones'mencionadas de Díaz Román fué casi perfecta. La evidencia fué al efecto de que el único capital de Mestres consistía en la finca en litigio. A virtud de las maniobras expuestas, Mestres no ha estado en posesión de la finca desde 1933 hasta el presente. Es por lo tanto fácil de comprender en qué forma le era imposible con-seguir dinero para pagar en 1935 las contribuciones atra-sadas.
Los demandados, sin embargo, alegan que, irrespectiva-mente de los mencionados hechos, Mestres fué notificado en 14 de febrero de 1936 de la venta en cobro de contribuciones adeudadas, y que el dejar él de redimir la finca dentro del *124término de un año, le impide recobrar en este caso. Pero nna vez más la yuxtaposición del tiempo y de los aconteci-mientos se combinó con el resultado práctico de privar a Mestres de su derecho de redención. Aun cuando, a pesar de hallarse privado de la posesión de la finca y de un título válido a la misma, hubiera logrado conseguir el dinero ne-cesario para redimirla, no fue hasta después de siete meses de haber vencido dicho año que la corte de distrito, en 22 de septiembre de 1936, dictó sentencia declarándole dueño. Y todavía Díaz Román apeló frívolamente de esa sentencia, de modo que el mandato de esta corte en dicho caso no fué recibido en la corte de distrito hasta el 10 de febrero de 1937. La corte de distrito creyó, y tuvo suficiente evidencia en qué basar tal creencia, que al utilizar a Reboyra como un instru-mento, Díaz Román había tratado de prolongar los procedi-mientos en la ejecución, así como de adquirir la finca en la venta en pública subasta, de manera que él retuviese la finca no importa cuáles fueran los resultados del litigio. La corte de distrito decidió que mantener dudosa la cuestión legal y de ese modo mantener a Mestres despojado de la finca hasta unos días antes de expirar su derecho de redención, de acuerdo con todas las circunstancias fraudulentamente le privaba, en efecto práctico, de su derecho de redención, y no hallamos razón para alterar tal conclusión.
Existen otras circunstancias que desmienten la afirmación de Díaz Román al efecto de que él había perdido toda rela-ción con la finca una vez efectuada la venta de la misma en pública subasta a su sobrino. Mucho después de haberse efectuado dicha venta en pública subasta, Díaz Román con-tinuaba insistiendo en su apelación frívola de la segunda sentencia dictada contra él en el procedimiento de ejecución. Y en diciembre de 1936, cuando Mestres, luchando por con-seguir la posesión de su propiedad, escribió a Díaz Román ofreciéndole, en vista de la sentencia de la corte de distrito que le era favorable, pagar la hipoteca original con intere-*125ses y el precio pagado en la compra en pública subasta, Díaz Román, en lugar de contestarle que él ya nada tenía qne ver con el asunto, le respondió que la sentencia había sido ape-lada y que deseaba, antes de tomar una decisión, esperar que fuera finalmente resuelta.
Aunque teóricamente fuera del asunto, Díaz Román re-husó cumplir la segunda sentencia, la cual fue evidentemente resultado del mandato de esta corte en la primera apelación dentro del procedimiento de ejecución, e insistió en prolon-gar la cuestión hasta que en 29 de enero de 1937 esta corte finalmente desestimó su apelación frívola. Para esa época la corte inferior decidió, y a ello tenía derecho de acuerdo con las circunstancias, que Mestres no podía utilizar su único capital — la finca en disputa — para levantar fondos, ya para pagar la hipoteca o para redimir la propiedad antes de ex-pirar el término de redención, lo que tuvo lugar unos días después de establecerse clara y definitivamente su título y su derecho de propiedad sobre la finca, al recibirse en la corte de distrito, el 10 de febrero de 1937, el mandato de esta corte en la segunda apelación en el procedimiento ejecutivo.
No es necesario decidir si el título adquirido por Reboyra,, actuando como instrumento de Díaz Román, en la venta en pública subasta, era nulo. (Véase Fernández et al. v. Olivencia et al., 19 D.P.R. 329.) Asumiendo, sin decidirlo, que él obtuvo un título técnicamente válido, hallamos que las cir-cunstancias de este caso presentan un ejemplo altamente pertinente de la utilidad de la doctrina de fideicomisos cons-tructivos' (constructive trusts) (Véase Flor Ruiz v. Ruiz, 61 D.P.R. 823, resuelto en 28 de abril.de 1943). Decidimos, por lo tanto, que Reboyra tiene título de la finca en disputa a modo de un fideicomiso constructivo en favor de Mestres, y que debe otorgar título a favor de éste, siempre que Mestres cumpla con las condiciones que mencionaremos más adelante.
El demandante en este caso apeló de aquella parte de la sentencia que le ordena pagar interés al seis por ciento so-*126bre la deuda hipotecaria original desde el 22 de septiembre -de 1936, fecha en que la corte de distrito dictó sentencia de-clarando nulo el procedimiento ejecutivo, hasta el 21 de mayo de 1940, en que se radicó la demanda en el presente caso. No hallamos error en esta conclusión; ni estamos dispuestos a acceder a la súplica del demandante al -efecto de que au-mentemos la cantidad que la corte de distrito, como un heho, fijó como- el producto de la finca mientras el deman-dante estuvo privado de su posesión. Nadie ha levantado -objeción alguna en cuanto a la disposición contenida en la sentencia concediendo a Díaz Román el derecho a descontar del producto de la finca las cantidades adeudadas por Mes-tres por concepto de contribuciones al tiempo de tomar po-sión Díaz Román y que fueron eliminadas mediante la venta en pública subasta, y no alteraremos ni ésa ni ninguna otra parte de la sentencia.

La sentencia de la corte de distrito será confirmada.